Wells, J.
Whether the witness was to be regarded as an accomplice, requiring corroboration, was a question to be determined by the jury. The whole matter of the degree of credit to be given to a witness, and the extent to which his credit is impaired by his apparent relation to the offence on trial, is for their consideration. Whatever tends to show that he is in any way implicated, may be considered by the jury in determining what credit they will give to his testimony, even if it does not show that he was strictly an accomplice. Commonwealth v. Wood, 11 Gray, 85.
*395We know of no rule of evidence which requires the jury to determine the guilt of the witness, as if he were himself on trial, before they can regard him as standing in such relation to the transaction of which he testifies, as to require corroboration. Indeed such a rule would be felo de se. For, ordinarily, the guilt of the principal and that of the accomplice are established simultaneously, and by the same testimony. The proposition that the testimony of an accomplice requires corroboration is necessarily hypothetical. It does not involve, but rather excludes the idea that the guilt of the accomplice is to be established first, or as an independent conclusion. Whether the witness is in the position of an accomplice or not does not depend at all upon the strength or weight of his testimony, but solely upon its tendency, if true, to connect him with the offence of which he testifies.
The ruling of the court below that Hurley was not to be regarded as an accomplice unless he was “ an admitted accomplice or proved to be so beyond a reasonable doubt,” was erroneous.

Exceptions sustained.